Citation Nr: 0722596	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  97-30 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to a higher initial evaluation in excess of 
10 percent for residuals of a partial meniscectomy of the 
left knee.

2.  Entitlement to a higher initial evaluation in excess of 
10 percent for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1975 to March 
1976; from February 1979 to May 1979; from February 1991 to 
July 1991; and from July 1991 to January 1992.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO) which granted service connection for 
residuals of a partial meniscectomy of the left knee, and 
assigned a 10 percent evaluation effective December 20, 1995.  
In a subsequent September 1998 rating decision, the RO 
assigned a separate 10 percent evaluation for degenerative 
joint disease of the left knee, effective March 20, 1998. 

The Board remanded the case to the RO via the Appeals 
Management Center (AMC) for further development in August 
2003 and in November 2005.  Development has been completed 
and the case is once again before the Board for review.


FINDINGS OF FACT

1.  The veteran is diagnosed with chronic left knee pain, 
status post medial meniscus tear with degenerative joint 
disease in the left knee.  

2.  The veteran has slight limitation of knee flexion and 
complaints of joint pain, with no varus or valgus laxity. 




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a partial meniscectomy of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.71a Diagnostic Codes 5256-
5261 (2006). 

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.71a Diagnostic Codes 5003, 5010, 
and 5256-5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In May 2003, June 2004, September 2004, and December 2005 
VCAA notice letters, VA informed the veteran of the evidence 
necessary to substantiate his claims, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible.  VA also asked the veteran 
to provide any evidence that pertains to his claim.  The 
claims were subsequently readjudicated numerous times, most 
recently in a February 2007 supplemental statement of the 
case. 

A February 2007 correspondence provided the veteran with 
notice of the type of evidence necessary to establish a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice was not 
received prior to adjudication of the claim.  Despite the 
inadequate timing of this notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
that regard, the RO awarded service connection for the 
veteran's left knee disability in May 1996.  Thus, VCAA 
notice and its application with respect to service connection 
is no longer required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran's current appeal is for a 
higher initial evaluation for residuals of a partial 
meniscectomy of the left knee and for degenerative joint 
disease in the left knee.  As the Board is denying the 
appellant's claim for an increase, and as there is no 
indication that any notice deficiency reasonably affects the 
outcome of this case, the Board finds that any VCAA notice 
deficiency is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006). 

The RO issued a statement of the case in February 1997 and in 
August 1997, and issued supplemental statements in September 
1998, July 2001, June 2005, and February 2007 providing the 
veteran with pertinent criteria for establishing a higher 
initial rating.  Thus, the Board finds that VA complied with 
the procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), 
and 38 C.F.R. § 3.103(b).  Id.

The veteran's service medical records, VA and private 
treatment records, and VA examinations have been associated 
with the claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  

The Board has reviewed the claims file and finds that the RO 
and AMC have complied with the terms of the November 2005 
remand order. See Stegall v. West, 11 Vet. App. 268, 270 
(1998).  In December 2005, the AMC requested all VA records 
pertaining to the veteran's left knee disability from March 
1998 to present, including an MRI report reportedly conducted 
in 2004.  A response shows that all VA computer records have 
been associated with the record; an MRI report was not 
contained in the VA medical records.  In December 2005, the 
AMC asked the veteran to submit or identify any additional 
evidence regarding his left knee since March 1998, as well as 
information regarding an MRI report mentioned during his 
October 2004 VA examination.  The veteran did not respond to 
this request. 

The veteran's representative claims in a June 2007 statement 
that the veteran was not provided adequate notice of the 
consequences of his failure to report to the scheduled 
examination.  In September 2006, the AMC provided the veteran 
and his representative with notice that his appeal was 
remanded by the Board for further development.  The September 
2006 notice letter also informed the veteran that he was to 
be scheduled for a VA examination in connection with his 
appeal, and that he would be notified of the date, time, and 
place of the examination.  The veteran was informed that if 
he failed to report for examination or reexamination without 
good cause, that the claim would be rated based on the 
evidence of record.  The veteran was also informed that 
without examination, the claim may be denied.  The Board 
finds that the September 2006 notice letter provided adequate 
notice to the veteran and his representative of the 
consequences of a failure to report to a scheduled 
examination.  

The veteran was scheduled for an October 2006 VA examination; 
notice of examination was mailed in September 2006.  The 
veteran, however, failed to report for this examination with 
no explanation.  Notice letters were mailed to the veteran's 
current address of record.  No new address has been provided 
by the veteran.  No explanation has been provided by the 
veteran or his representative for the failure to report to 
the scheduled VA examination.  To date, the veteran has not 
shown good cause for his failure to report to the scheduled 
VA examinations.  In light of the veteran's failure to 
cooperate, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.  See 38 
C.F.R. § 3.655; see also Olson v. Principi, 3 Vet. App. 480, 
483 (1992) (holding that the duty to assist is not always a 
one-way street, or a blind alley, and that the veteran must 
be prepared to cooperate with the VA's efforts to provide an 
adequate medical examination and submit all the medical 
evidence supporting his claim.)  The veteran's claim has been 
decided on the evidence of record.



B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is for 
consideration. 

The veteran was assigned a 10 percent evaluation for 
residuals of a partial meniscectomy of the left knee under 
Diagnostic Code 5259.  He was also assigned a 10 percent 
evaluation for degenerative joint disease in the left knee 
under Diagnostic Code 5010-5260.  See 38 C.F.R. § 4.27 (2006) 
(hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen).  

Arthritis due to trauma is rated as degenerative arthritis. 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006).  Degenerative 
arthritis is rated based on limitation of motion under the 
appropriate diagnostic codes for the specific joint involved. 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006). However, when 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003. Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Id.  In 
the absence of limitation of motion, a 10 percent evaluation 
is assigned with x-ray evidence of involvement of two or more 
major joints; a 20 percent rating is assigned with x- ray 
evidence of involvement of two or more major joints with 
occasional incapacitating exacerbations. Id.   Limitation of 
motion for the knees and legs in this case should be rated 
under Diagnostic Codes 5256-5261.  See 38 C.F.R. § 4.71a 
(2006).  

Ankylosis of the knee is evaluated under Diagnostic Code 
5256.  38 C.F.R. § 4.71a (2006).  A 60 percent evaluation is 
assigned for extremely unfavorable ankylosis of the knee, in 
flexion at an angle of 45 degrees or more; a 50 percent 
evaluation is assigned for flexion between 20 and 45 degrees; 
a 40 percent evaluation is assigned for flexion between 10 
and 20 degrees; and a 30 percent evaluation is assigned for a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  Id. 

Other impairments of the knee are assigned a 30 percent 
evaluation for severe recurrent subluxation or lateral 
instability; a 20 percent evaluation for moderate recurrent 
subluxation or lateral instability; and a 10 percent 
evaluation for slight recurrent subluxation or lateral 
instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).

A 20 percent evaluation is assigned for dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 
5258 (2006).

A 10 percent evaluation is assigned for removal of semilunar 
cartilage which is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2006).

Limitation of flexion of the leg warrants a 30 percent 
evaluation where flexion is limited to 15 degrees; a 20 
percent evaluation where flexion is limited to 30 degrees; a 
10 percent evaluation where flexion is limited to 45 degrees; 
and a 0 percent evaluation where flexion is limited to 60 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006).  

Limitation of extension of the leg warrants a 50 percent 
rating where extension is limited to 45 degrees; a 40 percent 
rating where extension is limited to 30 degrees; a 30 percent 
rating where extension is limited to 20 degrees; a 20 percent 
rating where extension is limited to 15 degrees; a 10 percent 
rating where extension is limited to 10 degrees; and a 0 
percent rating where extension is limited to 5 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2006).

Normal range of motion for the knee is 0 degrees of extension 
and 140 degrees of flexion.  38 C.F.R. § 4.71.

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2006).  Pain on movement, swelling, deformity, 
or atrophy of disuse are relevant factors in regard to joint 
disability.  38 C.F.R. § 4.45 (2006).  Painful, unstable, or 
malaligned joints, due to a healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  

VA and private treatment records show that the veteran has 
had several arthroscopic surgeries in the left knee with 
continuing complaints of pain.  He has a current diagnosis of 
chronic left knee pain, status post medial meniscus tear, 
with multiple arthroscopies for revision and resultant 
traumatic arthritis of the knee.  

A February 1996 VA examination reflects no effusion on 
physical examination.  The veteran had good tracking and mild 
crepitus.  He had medial joint line pain and positive 
McMurray's on the medial side.  He had negative McMurray's on 
the lateral side.  He had negative Lachman's and negative 
anterior and posterior drawer tests.  The veteran had 0 
degrees extension and 130 degrees flexion.  He had no 
varus/valgus laxity in full extension or at 30 degrees of 
flexion.  He did have some tenderness along the medial 
collateral ligament.  X-rays showed no abnormality.  The 
veteran was assessed with a history of a partial medial 
menisectomy of the left knee with continued medial knee pain 
likely secondary to chondromalacia and possibly another 
meniscal tear. 

During a March 1998 VA examination of the left knee, the 
veteran reported having pain on a daily basis, predominantly 
in the medial aspect of the left knee.  He reported that he 
could only walk two to three blocks before he had pain and 
swelling.  He used a brace.  Physical examination reflects 
trace effusion.  The veteran had 5 degrees extension and 135 
degrees flexion.  The knee was stable to varus and valgus 
stress testing in extension and at 30 degrees.  There were 
negative Lachman's and negative anterior and posterior drawer 
tests.  There was some tenderness to palpation over the 
medial joint line which was moderate posteriorly.  There was 
some very mild tenderness to palpation over the lateral joint 
line.  The veteran had minimal patellofemoral crepitus with a 
negative patellofemoral grind test and no patellar 
apprehension.  X-rays revealed minimal osteophyte formation 
on the medial femoral condoyle.  There was no medial joint 
space narrowing and no other bony abnormalities.  The veteran 
was assessed with persistent left medial knee pain following 
a partial menisectomy.  He had slightly restricted range of 
motion and trace effusion with some minimal degenerative 
changes noted on x-ray.  

VA outpatient notes from October 1997, February 1998, and 
March 1998 show that the veteran had between 0 to 3 degrees 
extension, and 140 degrees flexion in the left knee.  There 
was no effusion, no crepitus, negative Lachman's, negative 
anterior and posterior drawer, and negative stress testing.  
The veteran had medial joint pain with McMurray's testing and 
pain with patellar compression.  

During an April 2001 VA examination, the veteran complained 
of pain along the medial aspect of the left knee and the 
suprapatellar region.  He complained of gelling of the left 
knee and occasional effusions and giving way but denied 
locking of the left knee.  On examination, there was no noted 
effusion over either knee.  The veteran had 0 degrees 
extension and 130 degrees flexion on the left.  There was no 
ligamentous laxity.  There was tenderness to palpation along 
the suprapatellar pouch of the left knee. McMurray's sign was 
negative bilaterally.  An x-ray examination of the left knee 
was unremarkable.  The veteran was diagnosed with chronic 
left knee pain, status post medial meniscal tear and multiple 
arthroscopies for revision.  

During an October 2004 VA examination, the veteran reported 
having pain with weight bearing and bending.  He stated that 
stairs were difficult for him, as well as bending with weight 
bearing.  His pain was exacerbated if he walked greater than 
half a mile.  He reported that his knee developed swelling 
from time to time and could give way.  He denied locking of 
the left knee.  On examination, there was no effusion over 
either knee.  There was some mild tenderness to palpation 
along the suprapatellar pouch on the left knee.  There was no 
meniscus injury.  Range of motion was noted to be 0 to 30 
degrees on the examination report; however, it appears that a 
typographical error was made on the report.  The VA examiner 
stated that he did not see severe range of limited motion.  
It appears that the report should reflect 130 degrees flexion 
in the left knee, and not 30 degrees of flexion.  This would 
be more consistent with findings recorded on the most recent 
April 2001 VA examination which noted 0 to 130 degrees range 
of motion in the left knee.  Previous VA examinations and VA 
treatment records showed flexion to 140 degrees.  The 
examiner's determination that the veteran did not have severe 
limitation of motion is also more consistent with a finding 
of 0 to 130 degrees range of motion on the left.   During the 
October 2004 VA examination, the veteran had a range of 
motion of 0 to 135 degrees on the right.  He had good lateral 
strength and stability in his ligaments.  The rest of the 
examination of the knee was unremarkable.  The examiner noted 
that there was apparently an MRI done.  The veteran was 
assessed with chronic left knee pain, status post medial 
meniscus tear, with multiple arthroscopies for revision, and 
resultant traumatic arthritis of the knee.  The examiner also 
noted mild crepitus which would support the onset of 
arthritis.  


A January 2005 VA opinion did not include physical 
examination.  The examiner stated that the veteran had x-rays 
done in 2001 but had nothing done recently.  He indicated 
that there apparently was an MRI done; however, he did not 
have access to those reports.  As previously noted, the AMC 
had made attempts to obtain the MRI report mentioned in the 
October 2004 and January 2005 VA examination reports; 
however, an MRI report was not found.  

Because there are no treatment records showing treatment of 
the veteran's left knee condition since 1998, the claim was 
remanded for a VA examination to resolve the apparent 
discrepancies noted in the October 2004 report, and to 
provide current findings.  As noted above, the veteran did 
not appear for this examination.  Thus, the Board has rated 
the veteran's disability based on the current evidence of 
record.  The evidence of record does not establish that an 
increase is warranted for the veteran's service-connected 
residuals of a partial meniscectomy of the left knee, or for 
degenerative joint disease in the left knee.

The veteran is not shown to have flexion limited to 45 
degrees, or extension limited to 10 degrees in the left knee 
to warrant a compensable rating under Diagnostic Codes 5260 
or 5261.  See C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 
(2006).  VA examinations from February 1996, March 1998, and 
April 2001 and VA outpatient treatment notes from October 
1997, February 1998, and March 1998 show that the veteran had 
flexion limited to between 130 degrees and 140 degrees in the 
left knee.  He had extension limited to between 0 and 5 
degrees.  Although the October 2004 VA examination reflects 
flexion limited to 30 degrees, is not consistent with the 
April 2001 VA examination and VA treatment reports and 
appears from the context of the examination report to be a 
typographical error.  The October 2004 VA examiner stated, in 
the same report, that the veteran did not have severe 
limitation of motion.  According to CAVC credibility and 
weight to be attached to medical opinion evidence is within 
the province of the Board.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470 (1993).  In this case, the Board finds that the 
notation of 30 degrees flexion in the October 2004 VA 
examination is not consistent with other evidence of record.  
Thus, the Board finds that VA outpatient notes from October 
1997, February 1998, and March 1998, and the April 2001 VA 
examination are more probative evidence of the veteran's 
range of motion in the left knee.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (holding that VA may favor the opinion 
of one competent medical expert over that of another when VA 
gives an adequate statement of reasons and bases).  The Board 
finds that the preponderance of the evidence shows that the 
veteran has between 130 and 140 degrees flexion in the left 
knee.  Thus, a separate compensable evaluation is not 
warranted under Diagnostic Code 5260.  See C.F.R. § 4.71a, 
Diagnostic Code 5260 (2006).

The veteran is not shown to have ankylosis of the left knee 
to warrant a separate evaluation under Diagnostic Code 5256.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2006).  

He does not have recurrent subluxation or lateral instability 
to warrant a separate evaluation under Diagnostic Code 5257.  
Id. at Diagnostic Code 5257.  February 1996 and March 1998 VA 
examinations and VA outpatient treatment reports noted that 
the veteran had no varus or valgus laxity on physical 
examination.  The April 2001 VA examination showed no 
ligamentous laxity, and the veteran was noted to have good 
lateral strength and stability in his ligaments during the 
October 2004 VA examination.  

The veteran is not shown to have dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint to warrant a separate evaluation 
under Diagnostic Code 5258.  Id. at Diagnostic Code 5258.  VA 
examinations and VA outpatient treatment reports did note 
medial joint line pain with McMurray's testing; however, 
physical examination did not indicate a finding of dislocated 
semilunar cartilage.  The October 2004 VA examination showed 
no meniscus injury.  The veteran denied locking of the knees 
during his VA examinations.  Although a March 1998 VA 
examination noted trace effusion in the left knee, VA 
outpatient treatment reports and VA examinations completed in 
February 1996, April 2001, and October 2004 noted that there 
was no effusion on physical examination.  


The veteran is shown to have degenerative joint disease in 
both knees.  However, he has already been assigned a 10 
percent evaluation for arthritis in the left knee where 
limitation of motion is determined to be noncompensable.  See 
C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  

In making this determination, the Board has considered, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness. See 38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  The veteran's 
demonstrated functional impairment does not result in a 
degree of limitation of motion so as to warrant a higher 
rating.  There is no indication that he needs assistance with 
ambulating, such as a cane, or that he wears a knee brace due 
to his complaints of instability.  Further, additional 
functional loss due pain has already been considered in the 
assigned 10 percent evaluations for arthritis.  Id.  

C.  Conclusion

The preponderance of the evidence is against the claim for a 
higher initial evaluation for residuals of a partial 
meniscectomy of the left knee and for degenerative joint 
disease of the left knee.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.








	(CONTINUED ON NEXT PAGE)



ORDER

An increased evaluation for residuals of a partial 
meniscectomy of the left knee, in excess of 10 percent, is 
denied.

An increased evaluation for degenerative joint disease of the 
left knee, in excess of 10 percent, is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


